DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021, for application 16/600,655 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 09/24/2021. In the instant amendment: Claims 1, 8, 10 and 12 have been amended and claims 1, 8 and 12 are independent claims. Claims 6 and 17 have been cancelled. Claims 1, 3-5, 7-8, 10-12, 14-15, and 18 have been examined and are pending. 
Response to Arguments
Applicants' arguments in the instant Amendment, filed on 09/08/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant Argues: Kawakita does not disclose (1) “a device separate from and wirelessly coupled to the information handling system, the device comprising one of a mouse or stylus,” (2) “if the captured biometric information matches the stored biometric information corresponding to the authorized user, communicating an instruction to one of a central processing unit (CPU) or an embedded controller (EC) in the information handling system to change operation of the information handling system from an inactive state to an active state,” and (3) “if the captured biometric information does not match the stored biometric information corresponding to the authorized user, the MCU does not communicate an instruction to the CPU or EC in the information handling system to change operation of the information handling system from the inactive state to the active state” of amended claim 1. See Remarks at 9-10. 
The examiner respectfully disagrees because these arguments are not persuasive. 
Regarding (1) “a device separate from and wirelessly coupled to the information handling system, the device comprising one of a mouse or stylus,” an updated reference, Toole II teaches “[t]he input device 102 may have a touch screen and a stylus. The input device communicates with the computing device via at least one of a wired and wireless connection. The input device may be a wireless mouse and communicate with the computing device via optical, laser or other wireless near field technologies.” See Tooley, II FIGs 2-3 and col. 5: 20, 37-39, 50-52 (emphasis added). 
Regarding the other limitations (2) and (3), applicant’s main argument depends on the assertion that Kawakita’s biometric sense system is “self-contained.” See Remarks at 10. In other words, applicant alleges Kawakita fails to teach these claim limitations because Kawakita’s biometric sense system is “self-contained” in a laptop rather than as a part of wireless mouse or stylus that transmits biometric authentication information to the laptop. In contrast to applicant’s assertions, Tooley II teaches: 

The input device may be a wireless mouse and communicate with the computing device via optical, laser or other wireless near field technologies. As noted, the input device 102 is a pointing device associated with the computing device. The biometric input includes a fingerprint of the user. 

Beginning at block 202, a portable input device detects a request for credentials presented by a proximate computing device in data communication with the input device. At block 204, the input device provides at least one alert to a user of the computing device to confirm identity via submission of at least one of a biometric input and a non-biometric input to the input device. At block 206, the input device receives the at least one of the biometric and non-biometric input. At block 208, the input device verifies the identity of the user based on the received input. At block 210, the input device transmits the credentials to the computing device based on the verified user identity. 
See Tooley II FIGs 2-3, col. 5: 48-56, col.11: 10-23 (emphasis added). 

Accordingly, Tooley II teaches a wireless mouse with a fingerprint reader than can collect user fingerprint information, authenticates the user based on the collected fingerprint, and then transmits the authenticated credentials to an associated laptop for access. Because the combination of Kawakita and Tooley II teaches a wireless mouse or stylus having a biometric sense system, applicant’s rationale regarding the “self-contained” biometric sense system is no longer persuasive. Therefore, Kawakita and Tooley II teach “if the captured biometric information matches the stored biometric information corresponding to the authorized user, communicating an instruction to one of a central processing unit (CPU) or an embedded controller (EC) in the information handling system to change operation of the information handling system from an inactive state to an active state,” and  “if the captured biometric information does not match the stored biometric information corresponding to the authorized user, the MCU does not communicate an instruction to the CPU or EC in the information handling system to change operation of the information handling system from the inactive state to the active state” of amended claim 1.
In conclusion, applicant’s argument are unpersuasive and the rejection of claim 1 is maintained. Similarly, rejection of independent claims 8 and 12, which recite similar matter to claim 1, is also maintained.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “detecting, by a device separate from and wirelessly coupled to the information handling system, an indication that the device is moving a mouse or stylus…” (emphasis added). It is unclear how the device itself is moving a mouse or stylus. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 7-8, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakita et al. (“Kawakita,” US 20190347389, filed May 10, 2018) in view of Tooley, II (“Tooley, II”, US 9436818, patented Sept. 6, 2016). 
Regarding claim 1, Kawakita discloses a system for authenticating a person for access to an information handling system before changing operation of the information handling system from an inactive state to an active state, the system comprising (Kawakita FIGs 2A-2B, [0044]. If self-contained authentication system 218 authenticates the user, predetermined functions within device 200 can be accessed, which can include a main processor 210 enabling a voice access 222 to predetermined functions of the device 200. In some embodiments, successful authentication can result in a device 200 transitioning from a low power consumption sleep state, to higher power consumption active state. However, in other embodiments, successful authentication can result in device 200 transitioning from a fully off state to an on state.): 
a sensor for sensing biometric information (Kawakita FIG 2A, [0043]. Referring to FIG. 2A, a user may execute a biometric authentication operation 217 using a biometric sensor 206 to access predetermined functions ( e.g. , secure functions ) while device 200 is in a closed configuration . A biometric authentication operation 217 can include biometric sensor 206 sensing one or more user body parts 216. In the particular embodiment shown, biometric sensor 206 can be a fingerprint sensor that senses one or more fingerprints of a user); 
an internal memory storing biometric information associated with an authenticated user (Kawakita FIG 1A, [0041]. According to embodiments, biometric authentication by biometric sensor 106 can occur independently of main processor 110. That is, a biometric authentication operation can utilize processing circuits and storage circuits for authentication that are different than those of the main processor 110.); 
a microcontroller (MCU) coupled to the sensor and configured for (Kawakita FIG 1A, [0041]. According to embodiments, biometric authentication by biometric sensor 106 can occur independently of main processor 110. That is, a biometric authentication operation can utilize processing circuits and storage circuits for authentication that are different than those of the main processor 110.): 
communicating a signal to the sensor to capture biometric information for the person (Kawakita FIG. 12, [0090], [0092] – [0093]. If voice access is enabled ( Y from 1270-4 ), the device can indicate so 1270-10. Method 1270 can start a voice engine 1270-14. Such an action can include enabling (if not already enabled) one or more microphones on the device to capture voice requests from a user. Method 1270 can determine if a user voice request has been received 1270-16 . Such an action can include a voice engine processing sounds capture by a microphone that exceed a predetermined threshold level.); 
capturing, by the sensor, biometric information of the person (Kawakita [0035]. A biometric sensor 106 can authenticate physical features of a user. In some embodiments, the biometric sensor 106 can sense a feature of a user's hand. In particular embodiments, the biometric sensor 106 can be a fingerprint reader.); 
comparing the captured biometric information with the biometric information stored in the internal memory (Kawakita FIGs 8, 12, [0075], [0082]. In FIG. 8, biometric sense system 818 can include a biometric sensor 806 , authentication processing circuits 856 , and biometric data store 858. Biometric sensor 806 can take the form of any of those disclosed herein , or equivalents , including a FPR . Authentication processing circuits 856 can execute an authentication operation in response to data input from biometric sensor 806 and data stored in biometric data store 858. Accordingly, a biometric authentication operation can be performed in a self - contained fashion, and not utilize other system components, such as those of processor section 840. In some embodiments , this can include a voice engine of the device processing audio input data generated from the user voice . In some embodiments, action 1070-3B can include voice authentication , and voices that do not match predetermined voices will not be processed ); and
if the captured biometric information matches the stored biometric information corresponding to the authorized user, communicating an instruction to one of a central processing unit (CPU) or an embedded controller (EC) in the information handling system to change operation of the information handling system from an inactive state to an active state (Kawakita FIG. 6, [0058] – [0059], [0065]. A CPU 640 can provide main processing functions for system 650. A CPU 640 can include a microprocessor having one or more processing cores . However , in alternate embodiments a CPU 640 can be a microcontroller or other type processor. Controller 642 can execute various other tasks for a system 650 , and in the particular embodiment shown , can place a system 650 into various states based on inputs , including turning the system 650 on or off , or transitioning a system from a standby ( e.g. , sleep ) mode to an active mode . Controller 642 can also receive authentication results from biometric sense system 618. Biometric sense system 718 can provide output signals to controller 742 and CPU 740. In the embodiment shown, biometric sense system 718 can include a data path 727 to controller 742. Data path 727 can provide a power output signal ( PWR ) and an authentication result signal ( FPR_SUCCESS). Authentication result signal FPR_SUCCESS can indicate if authentication is successful or not.); 
if the captured biometric information does not match the stored biometric information corresponding to the authorized user, the MCU does not communicate an instruction to the CPU or EC in the information handling system to change operation of the information handling system from the inactive state to the active state (Kawakita FIG. 6, [0058] – [0059], [0065]. A CPU 640 can provide main processing functions for system 650. A CPU 640 can include a microprocessor having one or more processing cores . However , in alternate embodiments a CPU 640 can be a microcontroller or other type processor. Controller 642 can execute various other tasks for a system 650 , and in the particular embodiment shown , can place a system 650 into various states based on inputs , including turning the system 650 on or off , or transitioning a system from a standby ( e.g. , sleep ) mode to an active mode . Controller 642 can also receive authentication results from biometric sense system 618. If such outputs indicate an authentication failure , biometric sense system 618 can generate an authentication result ( Authentication ) indicating failure , and a wake result ( Wake ) indicating the same . In response to such outputs, controller 642 can maintain a system 650 in the standby or shutdown state.). 
Kawakita does not explicitly disclose: a device separate from and wirelessly coupled to the information handling system, the device comprising one of a mouse or stylus; receiving an indication the mouse or stylus is moving; determining that a person wants to access the information handling system based on the indication that the person is moving the mouse or stylus.
However, in an analogous art, Tooley, II discloses: 
a device separate from and wirelessly coupled to the information handling system, the device comprising one of a mouse or stylus (Tooley, II FIGs 2-3 and col. 5: 20, 37-39, 50-52. The input device 102 may have a touch screen and a stylus. The input device communicates with the computing device via at least one of a wired and wireless connection. The input device may be a wireless mouse and communicate with the computing device via optical, laser or other wireless near field technologies.); 
receiving an indication the mouse or stylus is moving (Tooley II FIGs 2-3, col. 5: 1-6. The input device 102 may also detect that user has hovered the cursor over an executable link wherein credentials may be required. Further, the input device may detect that the user has clicked using the mouse in an area or text entry field wherein a user name, password, account number or other confidential information may be entered.); 
determining that a person wants to access the information handling system based on the indication that the person is moving the mouse or stylus (Tooley II FIGs 2-3, col. 5: 1-6. The input device 102 may also detect that user has hovered the cursor over an executable link wherein credentials may be required. Further, the input device may detect that the user has clicked using the mouse in an area or text entry field wherein a user name, password, account number or other confidential information may be entered [for accessing the computing system or its applications]. In each of these and other situations wherein credentials or other confidential information may be required, the input device 102 provides an alert to the user to enter biometric and/or non-biometric input to the input device 102. [Note that Tooley II FIGs 2-3, col. 5: 48-56, col.11: 10-23, the wireless mouse may obtain and verify user biometric identity and, after verifying user identity, send the credentials to the computing device for access.].). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Tooley II and Kawakita to include: a device separate from and communicatively coupled to the information handling system, the device comprising one of a mouse, a stylus or a card reader; receiving an indication that a person is moving the mouse or the stylus or inserting a card into the card reader; determining that the person wants to access the information handling system based on the indication that the person is moving the mouse or stylus or inserting the card into the reader, to provide users with a means for detecting user mouse clicks, using a wireless mouse to collect and verify user biometrics, and sending the verified credential to the computing system.  (See Tooley col. 11: 10-22).  
Regarding claim 4, Kawakita and Tooley II disclose the system of claim 1. Kawakita further discloses wherein the biometric information comprises user contact with a fingerprint recognition sensor on the device (Kawakita [0033], [0035]. The display 112 may or may not include a user interface overlaid on the display 112, enabling user input via touches, gestures, or implements ( e.g. , stylus ) . A biometric sensor 106 can authenticate physical features of a user. In some embodiments, the biometric sensor 106 can sense a feature of a user's hand. In particular embodiments, the biometric sensor 106 can be a fingerprint reader. However, device 100 can include any other suitable biometric sensor, including a palm print reader, an eye scanner ( including retinal , iris or sclera matching ), or a facial recognition imager.).
Regarding claim 7, Kawakita and Tooley II disclose the system of claim 1. Kawakita further discloses wherein: the inactive state comprises one of a sleep mode and an off mode (Kawakita [0044]. In some embodiments, successful authentication can result in a device 200 transitioning from a low power consumption sleep state, to higher power consumption active state . However, in other embodiments, successful authentication can result in device 200 transitioning from a fully off state to an on state.). 
Regarding claim 8, claim 8 is directed to a method corresponding to the system of claim 1. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 11, claim 11 is directed to a method corresponding to the system of claim 7. Claim 11 is similar in scope to claim 7 and is therefore rejected under similar rationale. 
Regarding claim 12, claim 12 is directed to a system corresponding to the method of claim 8. Claim 12 is similar in scope to claim 8 and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is directed to a system corresponding to the method of claim 11. Claim 18 is similar in scope to claim 11 and is therefore rejected under similar rationale. 


Claims 3, 5, 10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakita et al. (“Kawakita,” US 20190347389, filed May 10, 2018) in view of Tooley, II (“Tooley, II”, US 9436818, patented Sept. 6, 2016) and further in view of Plummer et al. (“Plummer,” US 9876859, patented Jan 23, 2018). 
Regarding claim 3, Kawakita and Tooley II disclose the system of claim 1. Kawakita and Tooley II do not explicitly disclose: wherein the MCU is configured determine that the person wants to access the information handling system by receiving the indication that the person is moving the mouse and filtering the information based on one or more of determining the user has not exceeded a maximum time duration and determining a number of clicks of the mouse received in a time period exceeds a minimum number of clicks. 
However, in an analogous art, Plummer further discloses the MCU is configured determine that the person wants to access the information handling system by receiving the indication that the person is moving the mouse and filtering the information based on one or more of determining the user has not exceeded a maximum time duration and determining a number of clicks of the mouse received in a time period exceeds a minimum number of clicks (Plummer FIG. 6A, col. 9: 16-21, 27-30, 64-67; col.10: 1-4. At transaction 6-1, the client detects user activity on the first user session. For example, the user applies one or more key strokes or mouse clicks while the browser for accessing the server via the first user session is in the active/foreground state. At transaction 6-2, the client determines that it is time to transmit a first client request of the first user session to the server in response to a trigger event similar to the trigger events described above. [T]he server determines if there was user activity by determining the difference between the timestamp in the request time field and the timestamp in the last user active field. In one embodiment, the server determines that the user session is still active if the difference is less than the preconfigured session timeout. In this example, the server determines that (T0.3−T0.1) < ToP, and concludes that the first user session has not timed out [otherwise, the system may end the SSO session and request the user to re-authenticate. See col. 13: 1-9.].).
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Plummer with the teachings of Kawakita and Tooley II to include: the MCU is configured determine that the person wants to access the information handling system by receiving the indication that the person is moving the mouse and filtering the information based on one or more of determining the user has not exceeded a maximum time duration and determining a number of clicks of the mouse received in a time period exceeds a minimum number of clicks, to provide users with a means for detecting user mouse clicks and determining whether time for user mouse click falls within a SSO session.  (See Plummer col. 9: 41-50
Regarding claim 5, Kawakita and Tooley II disclose the system of claim 1. Plummer further discloses the MCU is configured to determine that the person wants to access the information handling system by receiving the indication that the person is picking up the stylus (Plummer col. 5: 27-32. “[U]ser activity” includes, but is not limited to, a key stroke or a mouse click by the user, or the touching by the user of a touch screen of a device (such as a tablet, a mobile device, etc.) either directly or indirectly through the use of an instrument (e.g., a stylus).) [to determine if the time of user activity falls within the Single Sign-On session].). 
The motivation is the same as that of claim 3 above.
Regarding claim 10, claim 10 is directed to a method corresponding to the system of claim 3. Claim 10 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 14, claim 14 is directed to a system corresponding to the method of claim 10. Claim 14 is similar in scope to claim 10 and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to a system corresponding to the system of claim 5. Claim 15 is similar in scope to claim 5 and is therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on 571 270 5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD  LONG/
Examiner, Art Unit 2439
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439